EXHIBIT 10.2
 
AMENDMENT No.1
TO LICENSE AGREEMENT




This Amendment to the License Agreement (this “Amendment”) is entered into as of
April 25, 2007 by and between Antik Denim, LLC (“Licensor”), with its principal
place of business located at 5804 E. Slauson Avenue, Commerce, California, 90040
and North Star, LLC (“Licensee”), with its principal place of business located
at 433 South Spring Street, Suite 301, Los Angeles, California 90013.
 
RECITALS
 
A.    The parties have entered into that certain License Agreement effective as
of October 1st 2006 (the “Agreement”), under which Licensee obtained an
exclusive license to manufacture and distribute Antik Denim brand apparel in the
knit and headwear categories, as more fully set forth in the Agreement.
 
B.    The parties desire to amend the Agreement on the terms set forth herein.
 
AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and undertakings hereinafter set forth, the Agreement is hereby amended as
follows:



I.
Article 2 of the Agreement is hereby deleted in its entirety and replaced with
the following:



“2. TERRITORY. The Licensee shall be authorized to sell the Products within the
Territory set forth in Exhibit F hereto.”



II.
A new Exhibit F is hereby added to the Agreement to read in its entirety as
follows:

 
EXHIBIT F


The Territory
 
The territory shall be worldwide, except as follows (collectively, the
“Territory”):
 
(a) The Licensee shall have no rights to sell the Products in any country
located on the European continent.
 
(b) In the event that Licensor fails to distribute product within a “Key
Economic Territory” within twenty-four (24) months from the inception of this
Agreement, Licensor shall have the option to carve out such Key Economic
Territory from this Agreement, which action shall not be considered a breach of
this Agreement by Licensor and, further, which action shall have no affect on
the Minimum Guaranteed Royalties and Minimum Guaranteed Net Sales requirements
as set forth in this Agreement. In the event that Licensor carves out any Key
Economic Territory from the Agreement pursuant to this Section 2(b), Licensor
shall be entitled to grant a license to a third party in such Key Economic
Territory under any terms and conditions that Licensor deems appropriate under
the circumstances. “Key Economic Territory” shall be defined to mean any of the
following countries: United States, Japan, Korea, China, Canada, Australia and
Mexico.


(c) In the event that Licensor fails to distribute product within a “Non-Key
Economic Territory” within thirty (30) months from the inception of this
Agreement, Licensor shall have the option to carve out such Non-Key Economic
Territory from this Agreement, which action shall not be considered a breach of
this Agreement by Licensor and, further, which action shall have no affect on
the Minimum Guaranteed Royalties and Minimum Guaranteed Net Sales requirements
as set forth in this Agreement. In the event that Licensor carves out any
Non-Key Economic Territory from the Agreement pursuant to this Section 2(c),
Licensor shall be entitled to grant a license to a third party in such Non-Key
Economic Territory under any terms and conditions that Licensor deems
appropriate under the circumstances. “Non-Key Economic Territory” shall be
defined to mean any country that is not defined as a Key Economic Territory in
section 2 (b) above, excluding countries that are already excluded pursuant to
subsection (a) above.


(d) Notwithstanding the provisions of Sections 2(b) and (c) herein, Licensor
shall only be entitled to carve out from this Agreement any Key Economic
Territory or Non-Key Economic Territory if, at the time when such right accrues
or at any time thereafter when Licensor elects to exercise this right, other
products bearing the Property are being sold in such territory, either by
Licensor or under license to a third party.
 
III    Miscellaneous. The Agreement and this Amendment constitute the entire
agreement between the parties on the subject matter hereof and thereof, and no
amendment of the terms herein or therein shall be valid unless made in a writing
signed by the parties. California law shall govern the interpretation and
enforcement of this Amendment without regard to conflicts of laws principles.
Unless otherwise defined herein, terms used herein shall bear the same
respective meanings ascribed to such terms in the Agreement. Except as amended
hereby, the Agreement and its Exhibits shall remain in full force and effect.
This Amendment may be executed in counterparts and by facsimile, and each
counterpart shall be deemed an original.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment or caused
the same to be executed by a duly authorized officer as of the day and year
first above written:



 
“LICENSEE”
 
North Star, LLC ,
 
By:  /s/ Serge Bennat

--------------------------------------------------------------------------------

Its:
     
“LICENSOR”
 
Antik Denim, LLC
 
By:  /s/ Paul Guez

--------------------------------------------------------------------------------

Its: Chief Executive Officer
   

 
 

--------------------------------------------------------------------------------

